Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 1 of 22




               Exhibit A
          Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 2 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
UNITED STATES OF AMERICA et al.,                                        :
ex rel. MARY BIXLER WOOD,                                               :
                                                                        :
                                    Plaintiffs,                         :    14 Civ. 4958 (ER)
                                                                        :
                  v.                                                    :
                                                                        :
CAREFUSION CORPORATION et al.,                                          :
                                                                        :
                                    Defendants.                         :
-------------------------------------------------------------------------x
UNITED STATES OF AMERICA,                                               :
ex rel. MARY BIXLER WOOD,                                               :
                                                                        :
                                    Plaintiff-Intervenor,               :
                                                                        :
                  v.                                                    :
                                                                        :
CAREFUSION CORPORATION,                                                 :
                                                                        :
                                    Defendant.                          :
-------------------------------------------------------------------------x


      STIPULATION AND ORDER OF SETTLEMENT AND PARTIAL DISMISSAL
               AS TO DEFENDANT CAREFUSION CORPORATION

        WHEREAS, this Stipulation and Order of Settlement and Dismissal (“Stipulation”) is

entered into by and among plaintiff the United States of America (the “United States” or

“Government”), by its attorney, Geoffrey S. Berman, United States Attorney for the Southern

District of New York; the relator Mary Bixler Wood (“Relator”), by Relator’s authorized

representatives; and defendant CareFusion Corporation (“Defendant” or “CareFusion,” and

together with the Government and Relator, the “Parties”), by its authorized representatives;



                                                         1
        Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 3 of 22



       WHEREAS, in or about July 2014, the Relator filed a complaint under the qui tam

provisions of the False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., against Defendant and

several other entities (“Relator Complaint”). The Relator Complaint alleges that Defendant

violated the FCA (and corresponding state and local laws) by, among other things, selling medical

devices that it had purchased from Instrumed International, Inc. (“Instrumed”), a subsidiary of

Avalign Technologies, I nc. (“Avalign”), to hospitals and other health care providers for use in

medical procedures for which claims for reimbursement were submitted to federal health care

programs, while knowing that the devices were not approved or cleared for marketing by the

United States Food and Drug Administration (“FDA”) pursuant to the Federal Food, Drug and

Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., and were not exempt from the FDCA’s

premarket approval or clearance requirements as “pre-amendment devices” (i.e., devices that were,

among other things, legally marketed prior to the May 28, 1976, effective date of the Medical

Device Amendments of 1976);

       WHEREAS, the Government alleges that from 2007 to 2014 (the “Covered Period”),

Defendant (1) purchased medical devices from Instrumed that Instrumed claimed qualified as “pre-

amendment devices” and, thus, were exempt from the FDCA’s premarket approval or clearance

requirements, (2) knew or recklessly disregarded that the devices did not in fact qualify as “pre-

amendment devices,” and (3) sold those devices to hospitals and other health care providers for

use in medical procedures for which claims for reimbursement were submitted to Medicare and

Medicaid. The conduct described in this Paragraph is the “Covered Conduct” for purposes of this

Stipulation;




                                                2
           Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 4 of 22



       WHEREAS, contemporaneous with the filing of this Stipulation, the Government is filing

a Notice of Election to Partially Intervene in the above-referenced qui tam action, with respect to

the Covered Conduct;

       WHEREAS, Defendant intends to enter into separate settlement agreements with certain

states impacted by the Covered Conduct (collectively, the “States”) to resolve claims asserted by

the States for the Covered Conduct (the “State Agreements”), and has agreed to pay a total of

$478,460.08 to the States pursuant to the State Settlements;

       WHEREAS, the Parties have, through this Stipulation, reached a mutually agreeable

resolution addressing the claims asserted against Defendant by the Government and in the Relator

Complaint, for the Covered Conduct;

       NOW, THEREFORE, upon the Parties’ agreement IT IS HEREBY ORDERED that:

                                   TERMS AND CONDITIONS

       1.      The Parties agree that this Court has subject matter jurisdiction over this action and

consent to this Court’s exercise of personal jurisdiction over each of them.

       2.      Defendant admits, acknowledges and accepts responsibility for the following

conduct:

               a. Devices, as defined in 21 U.S.C. § 321(h), are subject to regulation by the FDA.

                   Before certain devices can be marketed, they must be approved or cleared by

                   the FDA, pursuant to Section 510(k) of the FDCA. However, if a device

                   qualifies as a “pre-amendment device,” it is exempt from the Section 510(k)

                   requirements.

               b. For a manufacturer such as Instrumed to claim that a particular device qualifies

                   for the pre-amendment status exemption, the manufacturer must be able to




                                                 3
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 5 of 22



       demonstrate, among other things, that the manufacturer itself had legally

       marketed the device in the United States prior to May 28, 1976, and that the

       device had not been significantly changed or modified since then.

    c. During the Covered Period, Instrumed sold devices for which Instrumed (i) had

       not obtained approval or clearance from the FDA to market pursuant to Section

       510(k), (ii) was relying on the pre-amendment status exemption from the

       Section 510(k) requirements to market, but (iii) lacked the required evidence to

       demonstrate that the devices qualified for the pre-amendment status exemption.

    d. During the Covered Period, CareFusion purchased devices from Instrumed that

       Instrumed wrongly claimed qualified for the pre-amendment status exception,

       and then sold those devices to hospitals and other health care providers. Some

       of the devices were used in procedures for which providers submitted claims

       for reimbursement to federal health care programs.

    e. During the Covered Period, Instrumed provided CareFusion with the evidence

       on which it was relying to justify its claim that the above-referenced devices

       qualified for the pre-amendment status exemption. That evidence — which

       consisted of excerpts from a catalogue issued by the devices’ original

       manufacturer, not Instrumed, and an affidavit from an Instrumed employee —

       was insufficient.

    f. After the FDA issued a warning letter to I nstrumed in 2014 and Instrumed

       issued recall notices for the devices at issue, CareFusion ceased selling and

       distributing the devices.




                                    4
         Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 6 of 22



        3.      Defendant shall pay to the Government within fourteen (14) business days of the

Effective Date (defined below in Paragraph 26) the sum of $2,821,539.92 plus interest, which shall

be compounded annually at a rate of 2.87% accruing from November 20, 2018, to December 21,

2018 (the “Settlement Amount”) in accordance with instructions to be provided by the Financial

Litigation Unit of the United States Attorney’s Office for the Southern District of New York. Of

the Settlement Amount, $1,410,769.96, plus 50% of the accrued interest, constitutes restitution to

the United States.

        4.      Defendant agrees to cooperate fully and truthfully with the United States’

investigation of individuals and entities not released in this Stipulation, including but not limited

to Avalign, Instrumed, or any of Avalign’s other subsidiaries or corporate predecessors, successors

or assigns. Upon reasonable notice, Defendant shall encourage, and agrees not to impair, the

cooperation of its directors, officers, and employees, and shall use its best efforts to make available,

and encourage, the cooperation of former directors, officers, and employees for interviews and

testimony, consistent with the rights and privileges of such individuals. Defendant further agrees

to furnish to the United States, upon request, complete and unredacted copies of all non-privileged

documents, reports, memoranda of interviews, and records in its possession, custody, or control

concerning any investigation that it has undertaken, or that has been performed by another on its

behalf, relating to its relationship with Avalign, Instrumed or any of Avalign’s other subsidiaries

or corporate predecessors, successors or assigns.

        5.      Subject to the exceptions in Paragraphs 9 and 14 below (concerning excluded

claims and bankruptcy proceedings), and conditioned upon Defendant’s full compliance with the

terms of this Stipulation, including full payment of the Settlement Amount to the United States

pursuant to Paragraph 3 above, the United States releases Defendant, including its subsidiaries and




                                                   5
           Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 7 of 22



corporate predecessors, successors and assigns, from any civil or administrative monetary claim

that the United States has for the Covered Conduct under the FCA, the Civil Monetary Penalties

Law, 42 U.S.C. § 1320a-7a, the Program Fraud Civil Remedies Act, 31 U.S.C. § 3801-3812, and

the common law theories of fraud, payment by mistake, and unjust enrichment. For avoidance of

doubt, this Stipulation does not release any current or former officer, director, employee, or agent

of Defendant from liability of any kind.

       6.      Defendant fully and finally releases the United States, its agencies, officers,

employees, servants, and agents from any claims (including attorneys’ fees, costs, and expenses

of every kind and however denominated) that Defendant has asserted, could have asserted, or may

assert in the future against the United States, its agencies, officers, employees, servants, or agents

related to the Covered Conduct and the United States’ investigation, prosecution and settlement

thereof.

       7.      Conditioned on Defendant’s timely payment of the full Settlement Amount

pursuant to Paragraph 3 above, the Relator, for the Relator and Relator’s heirs, successors,

attorneys, agents, and assigns, releases Defendant, including its subsidiaries and corporate

predecessors, successors and assigns, as well as all of its current and former officers, directors,

employees, attorneys, and other agents, from any and all manner of claims, proceedings, liens, and

causes of action of any kind or description that the Relator has against Defendant related to or

arising from the Relator Complaint; provided, however, that nothing in this Stipulation releases

any claims against any other defendant in the Relator Complaint; provided further that nothing in

this Stipulation shall preclude Relator from seeking to recover Relator’s reasonable expenses and

attorneys’ fees and costs pursuant to 31 U.S.C. § 3730(d); and provided further that Relator’s




                                                  6
         Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 8 of 22



agreement to this release is not a concession by Relator that any of Relator’s claims against

Defendant extending beyond the Covered Conduct are not well founded.

       8.      In consideration of the execution of this Stipulation by the Relator and the Relator’s

release as set forth in Paragraph 7 above, Defendant, including its subsidiaries, predecessors, and

corporate successors and assigns, as well as all of its current and former officers, directors,

employees, attorneys, and other agents, release the Relator and Relator’s successors, heirs, assigns,

attorneys, and other agents, from any and all manner of claims, proceedings, liens, and causes of

action of any kind or description that Defendant has against Relator related to or arising from the

Relator Complaint; provided, however, that Defendant’s agreement to this release is not an

admission by Defendant of liability to any of Relator’s claims against Defendant extending beyond

the Covered Conduct.

       9.      Notwithstanding the releases given in Paragraph 5 above, or any other term of this

Stipulation, the following claims of the Government are specifically reserved and are not released

by this Stipulation:

               a. any liability arising under Title 26, United States Code (I nternal

                   Revenue Code);

               b. any criminal liability;

               c. except as explicitly stated in this Stipulation, any administrative liability,

                   including but not limited to the suspension and debarment rights of any federal

                   agency; mandatory or permissive exclusion from Federal health care programs

                   (as defined in 42 U.S.C. §1320a-7b(f)) under 42 U.S.C. §1320a-7(a)

                   (mandatory exclusion) or 42 U.S.C. §1320a-7(b) (permissive exclusion);

                   suspension or debarment pursuant to 2 C.F.R. Part 376; or actions pursuant to,




                                                 7
         Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 9 of 22



                   or otherwise consistent with, 42 C.F.R. § 52.9, 45 C.F.R. §§ 75.207- 75.208, or

                   45 C.F.R. §§ 75.371-75.375;

               d. any liability to the United States (or its agencies) for any conduct other than the

                   Covered Conduct;

               e. any liability based upon obligations created by this Stipulation; and

               f. any liability of individuals.

       10.     Defendant shall be in default of this Stipulation if Defendant fails to make the

required payment set forth in Paragraph 3 above on or before the due date for such payment, or if

it fails to comply materially with any other term of this Stipulation that applies to it (“Default”).

The Government shall provide written notice to Defendant of any Default in the manner set forth

in Paragraph 25 below. Defendant shall then have an opportunity to cure the Default within ten

(10) calendar days from the date of delivery of the notice of Default. In the event that a Default is

not fully cured within ten (10) calendar days of the delivery of the notice of Default (“Uncured

Default”), interest shall accrue at the rate of 12% per annum compounded daily on the remaining

unpaid principal balance of the Settlement Amount, beginning ten (10) calendar days after mailing

of the notice of Default. In the event of an Uncured Default, Defendant shall agree to the entry of

a consent judgment in favor of the United States against Defendant in the amount of the Settlement

Amount as attached hereto as Exhibit A. The United States may also, at its option, (a) rescind this

Stipulation and bring any action against the Defendant for any and all claims described in

Paragraph 5 above; (b) seek specific performance of this Stipulation; (c) offset the remaining

unpaid balance of the Settlement Amount from any amounts due and owing Defendant by any

department, agency, or agent of the United States; or (d) exercise any other rights granted by law,

or under the terms of this Stipulation, or recognizable at common law or in equity. Defendant shall




                                                  8
          Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 10 of 22



not contest any offset imposed or any collection undertaken by the Government pursuant to this

Paragraph, either administratively or in any Federal or State court. In addition, Defendant shall

pay the Government all reasonable costs of collection and enforcement under this Paragraph,

including attorneys’ fees and expenses. In the event that the United States opts to rescind this

Stipulation pursuant to this Paragraph, Defendant shall not plead, argue, or otherwise raise any

defenses under the theories of statute of limitations, laches, estoppel, or similar theories, to any

civil or administrative claims that relate to the Covered Conduct.

          11.   The Relator and Relator’s heirs, successors, attorneys, agents, and assigns shall not

object to this Stipulation; Relator agrees and confirms that the terms of this Stipulation are fair,

adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B).

          12.   Defendant waives and shall not assert any defenses Defendant may have to any

criminal prosecution or administrative action relating to the Covered Conduct that may be based

in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth Amendment

of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the

Constitution, this Stipulation bars a remedy sought in such criminal prosecution or administrative

action.

          13.   Defendant represents and warrants that it has reviewed its financial situation, that

it is currently not insolvent as such term is defined in 11 U.S.C. § 101(32) and that it reasonably

believes that it shall remain solvent following payment to the Government of the Settlement

Amount. Further, the Parties warrant that, in evaluating whether to execute this Stipulation, they

(a) have intended that the mutual promises, covenants, and obligations set forth constitute a

contemporaneous exchange for new value given to Defendant, within the meaning of 11 U.S.C.

§ 547(c)(1); and (b) have concluded that these mutual promises, covenants, and obligations do, in




                                                  9
        Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 11 of 22



fact, constitute such a contemporaneous exchange. Further, the Parties warrant that the mutual

promises, covenants, and obligations set forth herein are intended to and do, in fact, represent a

reasonably equivalent exchange of value that is not intended to hinder, delay, or defraud any entity

to which Defendant was or became indebted to on or after the date of this Stipulation, within the

meaning of 11 U.S.C. § 548(a)(1).

       14.     If within 91 days of the Effective Date of this Stipulation or any payment made

under this Stipulation, Defendant commences any case, action, or other proceeding under any law

relating to bankruptcy, insolvency, reorganization, or relief of debtors or a third party commences

any case, action, or other proceeding under any law related to bankruptcy, insolvency,

reorganization, or relief of debtors (a) seeking an order for relief of Defendant’s debts, or seeking

to adjudicate Defendant as bankrupt or insolvent; or (b) seeking appointment of a receiver, trustee,

custodian, or other similar official for Defendant or for all or part of Defendant’s assets, Defendant

agrees as follows:

               a. Defendant’s obligations under this Stipulation may not be avoided pursuant to

                     11 U.S.C. § 547, and Defendant shall not argue or otherwise take the position

                     in any such case, action, or proceeding that (i) Defendant’s obligations under

                     this Stipulation may be avoided under 11 U.S.C. § 547; (ii) Defendant was

                     insolvent at the time this Stipulation was entered into; or (iii) the mutual

                     promises, covenants, and obligations set forth in this Stipulation do not

                     constitute a contemporaneous exchange for new value given to Defendant.

               b. I f any of Defendant’s obligations under this Stipulation are avoided for any

                     reason, including, but not limited to, through the exercise of a trustee’s

                     avoidance powers under the Bankruptcy Code, the Government, at its option,




                                                 10
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 12 of 22



         may rescind the release in this Stipulation and bring any civil and/or

         administrative claim, action, or proceeding against Defendants for the claims

         that would otherwise be covered by the release in Paragraph 5 above.

         Defendant agrees that (i) any such claim, action, or proceeding brought by the

         Government would not be subject to an “automatic stay” pursuant to 11 U.S.C.

         § 362(a) as a result of the case, action, or proceeding described in the first

         sentence of this Paragraph, and Defendant shall not argue or otherwise contend

         that the Government’s claim, action, or proceeding is subject to an automatic

         stay; (ii) Defendant shall not plead, argue, or otherwise raise any defenses under

         the theories of statute of limitations, laches, estoppel, or similar theories, to any

         claim, action, or proceeding that is brought by the Government within 60

         calendar days of written notification to Defendant that the release has been

         rescinded pursuant to this Paragraph, except to the extent such defenses were

         available on July 2, 2014; and (iii) the Government has a valid claim against

         Defendant in the amount of the Settlement Amount and the Government may

         pursue its claim in the case, action, or proceeding described in the first sentence

         of this Paragraph, as well as in any other case, action, or proceeding.

      c. Defendant acknowledges that the agreements in this Paragraph are provided in

         exchange for valuable consideration provided in this Stipulation.

15.   Defendant agrees to the following:

      a. Unallowable Costs Defined: All costs (as defined in the Office of Management

         and Budget (“OMB”) Uniform Administrative Requirements, Cost Principles,

         and Audit Requirements for Federal Awards published at 2 C.F.R. §§ 200 et




                                        11
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 13 of 22



        seq.; the Department of Health and Human Services adoption of the OMB

        Guidance provided at 45 C.F.R. § 75, subpart E et seq.; the Federal Acquisition

        Regulation, 48 C.F.R. § 31.205-47 where applicable; or otherwise as specified

        by federal statutes, regulations or the terms and conditions of a Federal award)

        incurred by or on behalf of Defendant, including its present or former officers,

        directors, employees, and agents in connection with:

        (1) the matters covered by this Stipulation;

        (2) the United States’ audit(s) and civil investigation(s) of matters covered by

            this Stipulation;

        (3) Defendant’s investigation, defense, and corrective actions undertaken in

            response to the United States’ audit(s) and civil investigation(s) in

            connection with matters covered by this Stipulation (including attorneys’

            fees);

        (4) the negotiation and performance of this Stipulation; and

        (5) any payment Defendant makes to the United States pursuant to this

            Stipulation and any payment Defendant may make to the Relator, including

            expenses, costs and attorneys’ fees;

        are unallowable costs for government contracting purposes and under the

        Medicare Program, Medicaid Program, TRI CARE Program, and Federal

        Employees Health Benefits Program (FEHBP) (hereinafter referred to as

        “Unallowable Costs”).

     b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately

        determined and accounted for by Defendant, and Defendant shall not charge




                                     12
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 14 of 22



        such Unallowable Costs directly or indirectly to any contracts with the United

        States.

     c. Treatment of Unallowable Costs Previously Submitted for Payment: Within 90

        days of the Effective Date of this Stipulation, Defendant shall identify and repay

        by adjustment to future claims for payment or otherwise any Unallowable Costs

        (as defined in this Paragraph) included in payments previously sought by

        Defendant from the United States. Defendant agrees that the United States, at

        a minimum, shall be entitled to recoup from Defendant any overpayment plus

        applicable interest and penalties as a result of the inclusion of such Unallowable

        Costs on previously-submitted requests for payment. Any payments due shall

        be paid to the United States pursuant to the direction of the Department of

        Justice and/or the affected agencies.       The United States, including the

        Department of Justice and/or the affected agencies, reserves its right to audit,

        examine, or re-examine Defendant’s books and records and to disagree with

        any calculation submitted by Defendant or any of its subsidiaries or affiliates

        regarding any Unallowable Costs included in payments previously sought by

        Defendant, or the effect of any such Unallowable Costs on the amounts of such

        payments.

     d. Nothing in this Stipulation shall constitute a waiver of the rights of the United

        States to audit, examine, or re-examine Defendant’s books and records to

        determine that no Unallowable Costs have been claimed in accordance with the

        provisions of this Paragraph.




                                        13
         Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 15 of 22



         16.   This Stipulation is intended to be for the benefit of the Parties only. The Parties do

not release any claims against any other person or entity except as otherwise provided herein.

         17.   Each Party shall bear its own legal and other costs incurred in connection with this

matter, including the preparation and performance of this Stipulation; provided, however, nothing

in this Stipulation shall preclude the Relator from seeking to recover Relator’s expenses or

attorneys’ fees and costs from Defendant, pursuant to 31 U.S.C. § 3730(d).

         18.   Any failure by the Government to insist upon the full or material performance of

any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions

hereof, and the Government, notwithstanding that failure, shall have the right thereafter to insist

upon the full or material performance of any and all of the provisions of this Stipulation.

         19.   This Stipulation is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Stipulation is the United States District Court

for the Southern District of New York. For purposes of construing this Stipulation, this Stipulation

shall be deemed to have been drafted by all Parties to this Stipulation and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute.

         20.   This Stipulation constitutes the complete agreement between the Parties with

respect to the subject matter hereof. This Stipulation may not be amended except by written

consent of the Parties.

         21.   The undersigned counsel and other signatories represent and warrant that they are

fully authorized to execute this Stipulation on behalf of the persons and the entities indicated

below.

         22.   This Stipulation is binding on Defendant’s successor entities.




                                                  14
           Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 16 of 22



        23.     This Stipulation is binding on the Relator’s successors, transferees, heirs, and

assigns.

        24.     This Stipulation may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Stipulation. E-mails that attach signatures in

PDF form or facsimiles of signatures shall constitute acceptable, binding signatures for purposes

of this Stipulation.

        25.     Any notice pursuant to this Stipulation shall be in writing and shall, unless

expressly provided otherwise herein, be delivered by hand, express courier, or e-mail transmission

followed by postage-prepaid mail, and shall be addressed as follows:

        TO THE UNITED STATES:

        Monica Folch
        Sharanya Mohan
        Assistant United States Attorneys
        United States Attorney’s Office
        Southern District of New York
        86 Chambers Street, Third Floor
        New York, New York 10007
        Email: monica.folch@usdoj.gov
               sharanya.mohan@usdoj.gov

        TO DEFENDANT:

        John T. Bentivoglio
        Jennifer L. Bragg
        Elizabeth L. Berry
        Skadden, Arps, Slate, Meagher & Flom LLP
        1440 New York Avenue, N.W.
        Washington, D.C. 20005
        Email: john.bentivoglio@skadden.com
               jennifer.bragg@skadden.com
               elizabeth.berry@skadden.com




                                                15
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 17 of 22
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 18 of 22
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 19 of 22
         Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 20 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
UNITED STATES OF AMERICA et al.,                                        :
ex rel. MARY BIXLER WOOD,                                               :
                                                                        :
                                    Plaintiffs,                         :    14 Civ. 4958 (ER)
                                                                        :
                  v.                                                    :
                                                                        :
CAREFUSION CORPORATION et al.,                                          :
                                                                        :
                                    Defendants.                         :
-------------------------------------------------------------------------x
UNITED STATES OF AMERICA,                                               :
ex rel. MARY BIXLER WOOD,                                               :
                                                                        :
                                    Plaintiff-Intervenor,               :
                                                                        :
                  v.                                                    :
                                                                        :
CAREFUSION CORPORATION,                                                 :
                                                                        :
                                    Defendant.                          :
-------------------------------------------------------------------------x

                                          CONSENT JUDGMENT

        Upon the consent of plaintiff the United States of America and defendant CareFusion

Corporation (“CareFusion”), it is hereby

        ORDERED, ADJUDGED and DECREED: that plaintiff the United States of America is

awarded judgment in the amount of $2,821,539.92 as against CareFusion, as well as post-

judgment interest at the rate of 12% per annum compounded daily.




                                                        19
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 21 of 22
Case 1:14-cv-04958-ER Document 38-1 Filed 12/20/19 Page 22 of 22
